TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00231-CV



 Eye Level Holdings, LLC d/b/a Jawa; New Economic Order, LLC; Saguaro Media, LLC;
      Eagle Park, LLC; Cylon, LLC; BESTTXTS.Com, LLC; Standard Plan, LLC;
        WORLDTXTS.Com, LLC; MYTXTSMS.Com, LLC; Text Charge, LLC;
                FYISMS.Com, LLC; New Alerts LLC; et al., Appellants

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
        NO. D-1-GV-11-000268, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                            MEMORANDUM OPINION


                 Appellants have filed an unopposed motion to dismiss their appeal from the

district court’s order partially granting and partially denying the State’s motion for an temporary

injunction, stating that they “respectfully withdraw their notice of appeal” and that “withdrawal is

consented to by all parties.” We grant appellants’ motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a)(1).



                                                      ____________________________________

                                                      Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Appellants’ Motion

Filed: July 8, 2011